Plaintiff, a former employee of the United States Department of State, Foreign Service, sues to recover pay for the period from April 19, 1961, to June 10, 1961, on which latter date plaintiff’s resignation was accepted. The case came before the court on plaintiff’s motion for summary judgment, defendant’s motion to strike such motion, and defendant’s motion to dismiss the petition. Upon consideration thereof and without oral argument the court on April 26, 1968, ordered that defendant’s motion to strike plaintiff’s purported motion for summary judgment and to dismiss the petition be granted and the petition was dismissed.